Exhibit 10.1

ANNUAL BASE SALARIES FOR CERTAIN NAMED EXECUTIVE OFFICERS OF

MASTERCARD INCORPORATED

As of March 1, 2008

On February 4, 2008, the Human Resources and Compensation Committee of the Board
of Directors of MasterCard Incorporated (the “Company”) approved increases to
the annual base salaries (effective as of March 1, 2008) of certain of its named
executive officers. The following table sets forth the annual base salary levels
for the following named executive officers of the Company disclosed in the
Company’s most recent proxy statement filed with the Securities and Exchange
Commission (on April 26, 2007):

 

Name

   Base Salary

Robert W. Selander

   $ 1,000,000

Chris A. McWilton

   $ 550,000